EXHIBIT 10.4

 


 
REGISTRATION RIGHTS AGREEMENT
 
 
by and among
 
 
CADIZ INC.
 
 
and
 
 
EACH HOLDER OF REGISTRABLE SECURITIES
 
 
REFLECTED ON THE SIGNATURE PAGE HEREOF
 
 
Dated as of April 28, 2016
 

 
 
 
 
TABLE OF CONTENTS
 
Page
 
 
Section 1.                      Certain Definitions. . . . . . . . . . . . . . .
. 1
 
Section 2.                      Demand Registration Rights. . . . . . . . . . .
. . . . . . 4
 
Section 3.                      Piggy-Back Registration Rights. . . . . . . . .
. . . . . . . . 7
 
Section 4.                      Selection of Underwriters. . . . . . . . . . . .
. . . . . 8
 
Section 5.                      Blackout Periods. . . . . . . . . . . . . . . .
. 8
 
Section 6.                      Holdback. . . . . . . . . . . . . . . . . 8
 
Section 7.                      Ineligibility to Effect a Demand Registration. .
. . . . . . . . . . . . . . . 9
 
Section 8.                      Liquidated Damages. . . . . . . . . . . . . . .
. . 9
 
Section 9.                      Registration Procedures. . . . . . . . . . . . .
. . . . 10
 
Section 10.                      Registration Expenses. . . . . . . . . . . . .
. . . . 13
 
Section 11.                      Rule 144. . . . . . . . . . . . . . . . . 13
 
Section 12.                      Covenants of Holders. . . . . . . . . . . . . .
. . . 14
 
Section 13.                      Indemnification; Contribution. . . . . . . . .
. . . . . . . . 14
 
Section 14.                      Injunctions. . . . . . . . . . . . . . . . . 16
 
Section 15.                      Amendments and Waivers. . . . . . . . . . . . .
. . . . 16
 
Section 16.                      Notices. . . . . . . . . . . . . . . . . 16
 
Section 17.                      Successors and Assigns. . . . . . . . . . . . .
. . . . 17
 
Section 18.                      Representations and Warranties of the
Company. . . . . . . . . . . . . . . . . 17
 
Section 19.                      Counterparts. . . . . . . . . . . . . . . . .
18
 
Section 20.                      Descriptive Headings. . . . . . . . . . . . . .
. . . 18
 
Section 21.                      Choice of Law. . . . . . . . . . . . . . . . .
18
 
Section 22.                      Severability. . . . . . . . . . . . . . . . .
18
 
Section 23.                      Entire Agreement. . . . . . . . . . . . . . . .
. 18
 
Section 24.                      Further Actions; Reasonable Best Efforts. . . .
. . . . . . . . . . . . . 18
 
 
 
 
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as
of April 28, 2016 by and among Cadiz Inc., a Delaware corporation (the
“Company”), and each holder of Registrable Securities (as defined herein)
reflected on the signature page hereto (“Holders”).
 
RECITALS:
 
WHEREAS, the Company has entered into an Indenture as of December 10, 2015 (the
“Indenture”) with U.S. Bank National Association, as trustee, which provides for
the issuance of the Company’s 7.00% Convertible Senior Notes due 2020 (the
“Convertible Notes”) which Convertible Notes are convertible into shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in the Indenture;
 
WHEREAS, the Company has agreed to enter into a registration rights agreement
pursuant to which the Company shall grant the Holders registration rights with
respect to the Registrable Securities.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1. Certain Definitions.  (a)  For purposes of this Agreement, the
following terms have the following meanings:
 
(b) “Affected Registrable Securities” means such portion of the Registrable
Securities required by the terms hereof to be subject to an effective
Registration Statement that are, at the time of determination, not subject to an
effective Registration Statement as a result of a Registration Default.”
 
(c) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
Exchange Act.
 
(d) “Agreement” has the meaning specified in the Preamble hereof.
 
(e) “Beneficially Own” has the meaning ascribed to such term in Rule 13d-3 of
the Exchange Act.
 
(f) “Blackout Period” has the meaning specified in Section 5 hereof.
 
(g) “Board” has the meaning specified in Section 5 hereof.
 
(h) “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of the State of
New York and the United States of America.
 
(i) “Common Stock” has the meaning specified in the Recitals hereof.
 
(j) “Company” has the meaning specified in the Preamble hereof.
 
1
 
 
(k) “Convertible Notes” has the meaning specified in the Recitals hereof.
 
(l) “Demand” has the meaning specified in Section 2(a) hereof.
 
(m) “Demand Registration” has the meaning specified in Section 2(a) hereof.
 
(n) “Effective Date” means the date of this Agreement.
 
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time that reference is made thereto.
 
(p) “Fair Market Value” means, with respect to the securities of the Company
that trade in a liquid market such as NASDAQ or the NYSE, the average of the
closing price as best established for the 30-day period prior to the date on
which the Fair Market Value is determined, and with respect to the securities of
the Company that do not trade in a liquid market such as NASDAQ or the NYSE, the
fair market value of such securities as determined by the Board in good faith.
 
(q) “FINRA” means the Financial Industry Regulatory Authority.
 
(r) “Holdback Period” has the meaning specified in Section 6(a) hereof.
 
(s) “Holder” has the meaning specified in the Preamble hereof, and shall include
any person to whom the rights of a Holder under this Agreement have been
transferred in accordance with the provisions of this Agreement.
 
(t) “Indenture” has the meaning specified in the Recitals hereof.
 
(u) “Ineligibility Accommodation Period” has the meaning specified in Section 7
hereof.
 
(v) “Inspectors” has the meaning specified in Section 9(k) hereof.
 
(w) “Liquidated Damages” has the meaning specified in Section 8(a) hereof.
 
(x) “NASDAQ” means the Nasdaq Stock Market, Inc.
 
(y) “NYSE” means the New York Stock Exchange.
 
(z) “Other Rights Holders” has the meaning specified in Section 2(f) hereof.
 
(aa) “Person” means any individual, firm, partnership, corporation (including,
without limitation, a business trust), limited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, and
shall include any successor (by merger or otherwise) of any such entity.
 
2
 
 
(bb) “Piggy-Back Request” has the meaning specified in Section 3(b) hereof.
 
(cc) “Piggy-Back Rights” has the meaning specified in Section 3(a) hereof.
 
(dd) “Prospectus” means the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
any Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
(ee) “Records” has the meaning specified in Section 9(k) hereof.
 
(ff) “Registrable Securities” means any and all of (i) the shares of Common
Stock of the Company receivable by Holders upon conversion of the Convertible
Notes, (ii) any securities issuable or issued or distributed in respect of any
of the securities identified in clause (i) by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization,
reorganization, merger, consolidation or otherwise, and (iii) the Convertible
Notes.  Registrable Securities shall cease to be Registrable Securities when and
to the extent that they (i) shall have been Transferred pursuant to an effective
Registration Statement or pursuant to Rule 144; (ii) shall have ceased to be
outstanding; or (iii) may be transferred without restriction or limitation
pursuant to Rule 144.  Notwithstanding anything herein to the contrary, the
Company shall not be required to have any of the Registrable Securities
registered (or maintain the effectiveness of any prior registration of
Registrable Securities) if, in the opinion of either counsel for the Company,
knowledgeable and experienced in federal securities matters (said counsel to be
acceptable to the Holder making a Demand in the reasonable judgment of such
Holder), or counsel for such Holder, knowledgeable and experienced in federal
securities matters (said counsel to be acceptable to the Company in the
Company’s reasonable judgment), all Registrable Securities held by such Holder
(and its Affiliates) may be sold pursuant to Rule 144 under the Securities Act
during any ninety (90) day period.
 
(gg) “Registration Default” has the meaning specified in Section 8(a) hereof.
 
(hh) “Registration Expenses” means any and all reasonable out-of-pocket expenses
incident to performance of or compliance with this Agreement, including, without
limitation, (i) all SEC, FINRA and securities exchange registration and filing
fees, (ii) all fees and expenses of complying with state securities or “blue
sky” laws (including fees and disbursements of counsel for any underwriters in
connection with blue sky qualifications of the Registrable Securities),
(iii) all processing, printing, copying, messenger and delivery expenses,
(iv) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange pursuant to Section 9(h)
hereof, (v) all fees and disbursements of counsel for the Company and of its
independent public accountants (including the expenses of any special audits or
comfort letters), and (vi) the reasonable fees and expenses of any special
experts retained in connection with a registration under this Agreement, but
excluding (A) any underwriting discounts and commissions and transfer taxes
relating to the sale or disposition of Registrable Securities pursuant to a
Registration Statement, and (B) any fees, expenses or disbursements of counsel
and other advisers to the Holders and any Other Rights Holders, other than the
reasonable fees and disbursements of one counsel to all Holders.
 
3
 
 
(ii) “Registration Statement” means any registration statement (including a
Shelf Registration) of the Company referred to in Section 2 or Section 3 hereof,
including any Prospectus, amendments and supplements to any such registration
statement, including post-effective amendments, and all exhibits and all
material incorporated by reference in any such registration statement.
 
(jj) “Rule144” means Rule 144 under the Securities Act, or any similar or
successor rules or regulations hereafter adopted by the SEC.
 
(kk) “SEC” means the United States Securities and Exchange Commission and any
successor federal agency having similar powers.
 
(ll) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the time that reference is made thereto.
 
(mm) “Shelf Registration” means a “shelf” registration statement on an
appropriate form pursuant to Rule 415 under the Securities Act (or any successor
rule that may be adopted by the SEC).
 
(nn) “Transfer” means, with respect to any security, any direct or indirect
sale, transfer, assignment, hypothecation, pledge or any other disposition of
such security or any interest therein.
 
(oo) “Uncontrolled Event” has the meaning specified in Section 5 hereof.
 
(pp) “Underwritten Offering” means an offering in which securities of the
Company are sold to an underwriter for reoffering to the public pursuant to an
effective Registration Statement under the Securities Act.
 
Section 2. Demand Registration Rights.  (a)  Any Holder may, subject to the
terms hereof, request the Company in writing (each such request, a “Demand”) to
effect a registration with the SEC under and in accordance with the provisions
of the Securities Act of all or part of the Registrable Securities Beneficially
Owned by such Holder (a “Demand Registration”).  The Demand shall specify the
aggregate number of shares of Registrable Securities requested to be so
registered on behalf of such Holder.  For purposes of this Agreement, Holders
shall be deemed to have made a Demand, effective as of the Effective Date, with
respect to all of the Registrable Securities (the “Closing Demand”); provided,
however, that notwithstanding Section 2(b) of this Agreement, (x) with respect
to the Registrable Securities, the Company will use its best efforts to file a
registration statement on a form the Company is eligible to use (or amend an
existing registration statement) with respect thereto not later than ninety (90)
days following the Effective Date.  Any request received by the Company from a
Holder as provided in this Section 2(a) shall be deemed to be a “Demand” for
purposes of this Agreement, unless the Company, in accordance with the terms of
this Agreement, shall have notified such Holder in writing, prior to its receipt
of such request from such Holder, of its intention to register securities with
the SEC, in which case the request from such Holder shall be governed by
Section 3 hereof, not this Section 2.  All Demands to be made by a Holder
pursuant to this Section 2(a) and any notifications by the Company pursuant to
the preceding sentence must be based upon a good faith intent of such Holder or
the Company, as the case may be, to effect the sale of securities pursuant to
such registrations as promptly as practicable after the date of the Demand or
notification, as the case may be, in accordance with the terms of this
Agreement.
 
4
 
 
(b) After receipt of a Demand from a Holder, the Company shall use its best
efforts to prepare and file a Registration Statement for the Registrable
Securities so requested to be registered.  With respect to the Closing Demand,
the Company shall use its best efforts to prepare and file a Registration
Statement for the Registrable Securities within 90 days and use its best efforts
to cause such Registration Statement to become effective (i) 120 days, in the
event that the Registration Statement consists of an amendment to an existing
S-3 previously filed by the Company (or 150 days in the event such amendment to
an existing Registration Statement is reviewed by the SEC) or (ii) 150 days, in
the event that the Registration Statement consists of a newly filed Registration
Statement (or 180 days in the event such newly filed Registration Statement is
reviewed by the SEC).  With respect to any other Demand, the Company shall use
its best efforts to prepare and file a Registration Statement for the
Registrable Securities within 90 days and use its reasonable best efforts to
cause such Registration Statement to become effective within 150 days (or 180
days in the event the Registration Statement is reviewed by the SEC).
 
(c) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to file a Registration Statement for Registrable
Securities pursuant to a Demand:
 
(i) if the Company shall have previously effected a Demand Registration at any
time during the immediately preceding ninety (90) day period;
 
(ii) if the Company shall have previously effected a registration of Registrable
Securities to be issued and sold by the Company at any time during the
immediately preceding ninety (90) day period (other than a registration on
Form S-4, Form S-8 or Form S-3 (with respect to dividend reinvestment plans and
similar plans) or any successor forms thereto);
 
(iii) during the pendency of any Blackout Period;
 
(iv) during the pendency of any Ineligibility Accommodation Period;
 
(v) if the Company shall have, on or after the Effective Date, previously
effected four (4) Demand Registrations pursuant to the terms of this Agreement;
 
(vi) if the aggregate value of the Registrable Securities to be registered
pursuant to a Demand Registration does not equal at least $2,500,000; or
 
(vii) if the Registrable Securities that are the subject of the Demand are the
subject of an effective Shelf Registration.
 
(d) The Company shall be permitted to satisfy its obligations under this Section
2 by amending (to the extent permitted by applicable law) any Shelf Registration
previously filed by the Company under the Securities Act so that such Shelf
Registration (as amended) shall permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a Demand shall have been made.  Notwithstanding
the foregoing, the Company shall have no obligation under this Agreement to file
any Shelf Registration.
 
5
 
 
(e) A requested Demand Registration shall not be deemed to count as a Demand
Registration described in Section 2(c)(v) hereof if:  (i) such registration has
not been declared effective by the SEC or does not become effective in
accordance with the Securities Act, (ii) after becoming effective, such
registration is materially interfered with by any stop order, injunction or
similar order or requirement of the SEC or other governmental agency or court
for any reason not attributable to a Holder and does not thereafter become
effective, (iii) the conditions to closing specified in any underwriting
agreement entered into in connection with such Demand Registration are not
satisfied or waived other than by reason of an act or omission on the part of a
Holder, or (iv) the Holder making a Demand shall have withdrawn its Demand or
otherwise determined not to pursue such registration, provided that, in the case
of this clause (iv), such Holder shall have reimbursed the Company for all of
its out-of-pocket expenses incurred in connection with such Demand.
 
(f) If the lead managing underwriters of an Underwritten Offering made pursuant
to a Demand shall advise the Holder making a Demand in writing (with a copy to
the Company) that marketing or other factors require a limitation on the amount
of Registrable Securities that can be sold in such offering within a price range
acceptable to the Holder, then (i) if the Company shall have elected to include
any securities to be issued and sold by the Company or sold on behalf of any of
the Company’s security holders excluding such Holder (“Other Rights Holders”) in
such Registration Statement, then the Company shall reduce the number of
securities the Company shall intend to issue and sell (and, if applicable, the
number of securities being sold on behalf of the Other Rights Holders) pursuant
to such Registration Statement such that the total number of securities being
sold by each such party shall be equal to the number which can be sold in such
offering within a price range acceptable to such Holder, and (ii) if the Company
shall not have elected to include any securities to be issued and sold by the
Company or sold on behalf of Other Rights Holders in such Registration Statement
or if the reduction referred to in the previous clause (i) shall not be
sufficient, then, the Holder shall reduce the number of Registrable Securities
requested to be included in such offering to the number that the lead managing
underwriter advises can be sold in such offering within a price range acceptable
to the Holder.  The Holder shall not be required to reduce the number of
Registrable Securities requested to be included in any such offering until the
number of securities referred to in the previous clause (i) shall have been
reduced to zero (0).  A requested Demand reduced pursuant to this Section 2(f)
shall count as a Demand Registration described in Section 2(c)(v) hereof.  In
the event that a requested Demand Registration so reduced does not result in at
least $2,500,000 in aggregate gross sales proceeds being received by the Holder,
such requested Demand Registration shall not be deemed to count as a Demand
Registration described in Section 2(c)(v) hereof, provided that Holders shall
have reimbursed the Company for all of its out-of-pocket expenses incurred in
the preparation, filing and processing of the Registration Statement.
 
6
 
 
Section 3. Piggy-Back Registration Rights.  (a)  At any time on or after the
date hereof, whenever the Company shall propose to file a Registration Statement
under the Securities Act relating to the public offering of securities for sale
for cash, the Company shall give written notice to the Holders as promptly as
practicable, but in no event less than fifteen (15) days prior to the
anticipated filing thereof, specifying the approximate date on which the Company
proposes to file such Registration Statement and the intended method of
distribution in connection therewith, and advising Holders of their right to
have any or all of the Registrable Securities then Beneficially Owned by them
included among the securities to be covered by such Registration Statement (the
“Piggy-Back Rights”).
 
(b) Subject to Section 3(c) and Section 3(d) hereof, in the event that Holders
have and shall elect to utilize their Piggy-Back Rights, the Company shall
include in the Registration Statement the Registrable Securities identified by
the Holders in a written request (a “Piggy-Back Request”) given to the Company
not later than five (5) Business Days prior to the proposed filing date of the
Registration Statement.  The Registrable Securities identified in a Piggy-Back
Request shall be included in the Registration Statement on the same terms and
conditions as the other securities included in the Registration Statement.
 
(c) Notwithstanding anything in this Agreement to the contrary, Holders shall
not have Piggy-Back Rights with respect to (i) a Registration Statement on
Form S-4 or Form S-8 or Form S-3 (with respect to dividend reinvestment plans
and similar plans) or any successor forms thereto or (ii) a Registration
Statement filed in connection with an exchange offer or an offering of
securities solely to employees of the Company.
 
(d) If the lead managing underwriters selected by the Company for an
Underwritten Offering for which Piggy-Back Rights are requested shall advise the
Company in writing that marketing or other factors require a limitation on the
amount of securities which can be sold in such offering within a price range
acceptable to the Company, then, (i) such underwriters shall provide written
notice thereof to the Holders and (ii) there shall be included in the offering,
(A) first, all securities proposed by the Company to be sold for its account (or
such lesser amount as shall equal the maximum number determined by the lead
managing underwriters as aforesaid); (B) second, all Registrable Securities
requested to be included in such Registration Statement by Holders, or such
lesser number as shall equal, together with the amount referred to in (A), the
maximum number determined by the lead managing underwriters as aforesaid; and
(c) third, only that number of securities requested to be included by any Other
Rights Holders that such lead managing underwriters reasonably and in good faith
believe will not substantially interfere with (including, without limitation,
adversely affecting the pricing of) the offering of all the securities that the
Company desires to sell for its own account and all the Registrable Securities
that the Holders desire to sell for their own accounts.
 
(e) Nothing contained in this Section 3 shall create any liability on the part
of the Company to the Holders if the Company for any reason should decide not to
file a Registration Statement for which Piggy-Back Rights are available or to
withdraw such Registration Statement subsequent to its filing, regardless of any
action whatsoever Holders may have taken, whether as a result of the issuance by
the Company of any notice hereunder or otherwise.
 
7
 
 
(f) A request made by Holders pursuant to their Piggy-Back Rights to include
Registrable Securities in a Registration Statement shall not be deemed to be a
Demand Registration described in Section 2(c)(v) hereof.
 
Section 4. Selection of Underwriters.  (a)  In connection with any Underwritten
Offering made pursuant to a Demand or a Piggy-Back Right, the Company may, at
its sole discretion, select a book running managing underwriter to manage the
Underwritten Offering with the prior written consent of the Holders (which
consent shall not be unreasonably withheld); provided, however, that the Company
shall have no obligation to use an underwriter in connection with any
registration made pursuant to a Demand or Piggy-Back Request.
 
Section 5. Blackout Periods.  If (i) within five (5) Business Days following the
exercise by a Holder of a Demand, the Company determines in good faith and
notifies such Holder in writing that the registration and distribution of
Registrable Securities (or the use of the Registration Statement or related
Prospectus) resulting from a Demand received from such Holder would materially
and adversely interfere with any planned or proposed business combination
transaction involving the Company, or any pending financing, acquisition,
corporate reorganization or any other corporate development involving the
Company or any of its subsidiaries or (ii) following the exercise by such Holder
of a Demand but before the effectiveness of the Registration Statement, (A) a
business combination, tender offer, acquisition or other corporate event
involving the Company is proposed, initiated or announced by another Person
beyond the control of the Company (an “Uncontrolled Event”), (B) in the
reasonable judgment of at least a majority of the members of the Board of
Directors of the Company (the “Board”), the filing or seeking the effectiveness
of the Registration Statement would materially and adversely interfere with such
Uncontrolled Event or would otherwise materially and adversely affect the
Company and (C) the Company promptly so notifies such Holder, then the Company
shall be entitled to (x) postpone the filing of the Registration Statement
otherwise required to be filed by the Company pursuant to Section 2 hereof, or
(y) elect that the effective Registration Statement not be used, in either case
for a reasonable period of time, but not to exceed ninety (90) days after the
date that (1) the Demand was made (in the case of an clause (i) above) or
(2) the Company so notifies such Holder of such determination (in the case of
clause (ii) above) (each, a “Blackout Period”).  Any such written notice shall
contain a general statement of the reasons for such postponement or restriction
on use and an estimate of the anticipated delay.  The Company shall (a) promptly
notify the Holder making a Demand of the expiration or earlier termination of
such Blackout Period and (b) use its reasonable best efforts to effect the
Demand Registration as promptly as practicable after the end of the Blackout
Period.
 
Section 6. Holdback.  (a)  If (i) at any time after the date hereof, the Company
shall file a Registration Statement (other than a registration on Form S-4,
Form S-8 or Form S-3 (with respect to dividend reinvestment plans and similar
plans) or any successor forms thereto) with respect to any shares of its capital
stock, and (ii) upon reasonable prior notice the managing underwriter or
underwriters (in the case of an Underwritten Offering) advise the Company and
the Holders in writing that a sale or distribution of Registrable Securities
would adversely impact such offering, then the Holders shall, to the extent not
inconsistent with applicable law, refrain from effecting any sale or
distribution of Registrable Securities during the period commencing on the
effective date of such Registration Statement and continuing until the ninetieth
(90th) day after the effective date of such Registration Statement; provided
that such restriction shall apply to the Holders only if in connection with such
offering, the underwriters require the directors and executive officers of the
Company to refrain from selling the Company’s securities for a like period and
on like terms (such period, a “Holdback Period”).
 
8
 
 
(b) During the ninety (90) day period commencing on the effective date of a
Registration Statement filed by the Company on behalf of Holders in connection
with an Underwritten Offering pursuant to a Demand, the Company shall not effect
(except pursuant to registrations on Form S-4 or Form S-8 or Form S-3 (with
respect to dividend reinvestment plans and similar plans) or any successor forms
thereto and except pursuant to Section 2(f) hereof) any public sale or
distribution of its securities.
 
Section 7. Ineligibility to Effect a Demand Registration.
 
  If, following receipt of a Demand (other than the Closing Demand) from a
Holder, after giving effect to any Holdback Period and any Blackout Period, the
Company has not filed a Registration Statement for the Registrable Securities so
requested to be registered or has not used its reasonable best efforts to cause
such Registration Statement to become effective because it is not eligible to
effect a registration pursuant to the Securities Act, the Company shall have 60
additional days to file such Registration Statement for the Registrable
Securities so requested to be registered or to use its reasonable best efforts
to cause such Registration Statement to become effective (such additional days,
the “Ineligibility Accommodation Period”).
 
Section 8. Liquidated Damages.
 
  (a)  The parties hereto agree that the Holders will suffer damages if the
Company fails to perform its obligations under Section 2 or Section 3 hereof and
that it would not be feasible to ascertain the extent of such
damages.  Accordingly, in the event that after a Holder has made a Demand and
all Ineligibility Accommodation Periods, Blackout Periods and Holdback Periods
have expired the Company has not filed a Registration Statement for the
Registrable Securities so requested to be registered or has not caused such
Registration Statement to become effective as provided in Section 2(b) hereof,
or has not maintained the effectiveness of such Registration Statement as
provided in Section 9(b) hereof (such events, a “Registration Default”), then
damages (“Liquidated Damages”) will accrue in the form of additional interest on
the portion of the Convertible Notes that are convertible or were converted into
the Affected Registrable Securities with respect to each 30-day period
immediately following the occurrence of such Registration Default during which,
at any point during such period, such Registration Default is continuing, in an
amount equal to 0.5% multiplied by the initial principal amount of the
Convertible Notes that are convertible or were converted into the Affected
Registrable Securities.  Such additional interest shall continue to accrue until
such Registration Default has been cured; provided, however, that, during which
time at any point during such period, any Holder who has made a Demand that is
the subject of a Registration Default and who is not a lender with respect to a
Convertible Note that is convertible into Affected Registrable Securities shall
be entitled to receive a cash payment from the Company in like amounts no later
than 30 days after each such 30-day period.
 
(b) The parties hereto agree that the Liquidated Damages provided for in this
Section 8 constitute a reasonable estimate of the damages that will be suffered
by Holders of Securities by reason of the happening of any Registration Default.
 
9
 
 
Section 9. Registration Procedures.  If and whenever the Company shall be
required to use its reasonable best efforts to effect or cause the registration
of any Registrable Securities under the Securities Act as provided in this
Agreement, the Company shall and, with respect to Section 9(m) and Section 9(n),
the Holders shall:
 
(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities on any form for which the Company then qualifies or that
counsel for the Company shall deem appropriate, and which form shall be
available for the sale of the Registrable Securities in accordance with the
intended methods of distribution thereof, and use its reasonable best efforts to
cause such Registration Statement to become and remain effective;
 
(b) prepare and file with the SEC amendments and post-effective amendments to
such Registration Statement and such amendments and supplements to the
Prospectus used in connection therewith as may be necessary to maintain the
effectiveness of such registration or as may be required by the rules,
regulations or instructions applicable to the registration form utilized by the
Company or by the Securities Act for a Shelf Registration or otherwise necessary
to keep such Registration Statement effective for at least ninety (90) days (or
one hundred eighty (180) days in the case of a Shelf Registration) and cause the
Prospectus as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and to otherwise comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
Registration Statement until the earlier of (x) such 90th or 180th day, as the
case may be, or (y) such time as all Registrable Securities covered by such
Registration Statement shall have ceased to be Registrable Securities (it being
understood that the Company at its option may determine to maintain such
effectiveness for a longer period, whether pursuant to a Shelf Registration or
otherwise); provided, however, that a reasonable time before filing a
Registration Statement or Prospectus, or any amendments or supplements thereto
(other than reports required to be filed by it under the Exchange Act), the
Company shall furnish to the Holders, the managing underwriter and their
respective counsel for review and comment, copies of all documents proposed to
be filed;
 
(c) furnish, without charge, to the Holders and to any underwriter in connection
with an Underwritten Offering such number of conformed copies of such
Registration Statement and of each amendment and post-effective amendment
thereto (in each case including all exhibits) and such number of copies of any
Prospectus or Prospectus supplement and such other documents as Holders or such
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by the Holders or the underwriter (the Company hereby
consenting to the use (subject to the limitations set forth in Section 9(n)
hereof) of the Prospectus or any amendment or supplement thereto in connection
with such disposition);
 
(d) use its reasonable best efforts to register or qualify such Registrable
Securities covered by such Registration Statement under such other securities or
“blue sky” laws of such jurisdictions as Holders shall reasonably request,
except that the Company shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction where, but
for the requirements of this Section 9(d), it would not be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction, or to consent
to general service of process in any such jurisdiction;
 
10
 
 
(e) as promptly as practicable, notify the managing underwriters (if any) and
Holders, at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act within the appropriate period mentioned in
Section 9(b) hereof, of the Company’s becoming aware that the Prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and, as promptly as practicable,
prepare and furnish to the Holders a reasonable number of copies of an amendment
or supplement to such Registration Statement or related Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
(f) notify the Holders, as promptly as practicable, at any time:
 
(i) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;
 
(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for additional information;
 
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or any order preventing the use of a related
Prospectus, or the initiation (or any overt threats) of any proceedings for such
purposes;
 
(iv) of the receipt by the Company of any written notification of the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation (or overt threats) of any proceeding for that
purpose; and
 
(v) if at any time the representations and warranties of the Company
contemplated by Section 9(i) below cease to be true and correct in all material
respects;
 
(g) otherwise comply with all applicable rules and regulations of the SEC, and
make available to Holders an earnings statement that shall satisfy the
provisions of Section 11(a) of the Securities Act, provided that the Company
shall be deemed to have complied with this Section 9(g) if it shall have
complied with Rule 158 under the Securities Act;
 
(h) use its reasonable best efforts to cause all such Registrable Securities to
be listed on the NYSE, NASDAQ or any other national securities exchange or
automated quotation system on which the class of Registrable Securities being
registered is then listed, if such Registrable Securities are not already so
listed and if such listing is then permitted under the rules of such exchange,
and to provide a transfer agent and registrar for such Registrable Securities
covered by such Registration Statement no later than the effective date of such
Registration Statement;
 
11
 
 
(i) enter into agreements (including, if applicable, an underwriting agreement
and other customary agreements in the form customarily entered into by other
companies in comparable underwritten offerings) and take all other appropriate
and all commercially reasonable actions in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection, whether or
not an underwriting agreement shall be entered into and whether or not the
registration shall be an underwritten registration:
 
(i) make such representations and warranties to the Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
companies to underwriters in comparable underwritten offerings;
 
(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions shall be reasonably satisfactory (in form, scope and
substance) to the managing underwriters) addressed to the underwriters covering
the matters customarily covered in opinions requested in comparable underwritten
offerings by the Company;
 
(iii) obtain “comfort letters” and updates thereof from the Company’s
independent certified public accountants addressed to the Board and the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “comfort letters” by independent accountants
in connection with comparable underwritten offerings on such date or dates as
may be reasonably requested by the managing underwriters, or if such offering is
not an Underwritten Offering, the Board; provided, however, that in connection
with any non-Underwritten Offering, such comfort letter shall not be required
except to the extent requested by the Board.
 
(iv) provide the indemnification in accordance with the provisions and
procedures of Section 13 hereof to all parties to be indemnified pursuant to
such Section 13 and any other indemnification customarily required in
underwritten public offerings; and
 
(v) deliver such documents and certificates as may be reasonably requested by
the Holders and the managing underwriters, if any, to evidence compliance with
Section 9(f) above and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company;
 
(j) cooperate with the Holders and the managing underwriter or underwriters, if
any, to facilitate, to the extent reasonable under the circumstances, the timely
preparation and delivery of certificates representing the securities to be sold
under such Registration Statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters, if any, or the Holders may request and/or in a form eligible for
deposit with the Depository Trust Company;
 
12
 
 
(k) make available to the Holders, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or such underwriter
(collectively, the “Inspectors”), reasonable access to appropriate officers and
employees of the Company and the Company’s subsidiaries to ask questions and to
obtain information reasonably requested by such Inspector and all financial and
other records and other information, pertinent corporate documents and
properties of any of the Company and its subsidiaries and Affiliates
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility; provided, however, that the
Records that the Company determines, in good faith, to be confidential and which
it notifies the Inspectors in writing are confidential shall not be disclosed to
any Inspector unless such Inspector signs a confidentiality agreement in
customary form reasonably satisfactory to the Company or either (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission of a material fact in such Registration Statement, or (ii) the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction; provided, further, that any decision regarding the
disclosure of information pursuant to subclause (i) shall be made only after
consultation with counsel for the applicable Inspectors; and provided, further,
that the Holders agree that they shall, promptly after learning that disclosure
of such Records is sought in a court having jurisdiction, give notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of such Records;
 
(l) in the event of the issuance of any stop order suspending the effectiveness
of the Registration Statement or of any order suspending or preventing the use
of any related Prospectus or suspending the qualification of any Registrable
Securities included in the Registration Statement for sale in any jurisdiction,
the Company shall use its reasonable best efforts promptly to obtain its
withdrawal;
 
(m) the Holders shall furnish the Company with such information regarding them
and pertinent to the disclosure requirements relating to the registration and
the distribution of such securities as the Company may from time to time
reasonably request in writing or as shall be required in connection with the
action to be taken by the Company hereunder; and
 
(n) the Holders shall, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 9(e) hereof, forthwith
discontinue disposition of Registrable Securities pursuant to the Prospectus or
Registration Statement covering such Registrable Securities until the Holders
shall have received copies of the supplemented or amended Prospectus
contemplated by Section 9(e) hereof, and, if so directed by the Company, the
Holders shall deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in their possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
 
Section 10. Registration Expenses.  Except as otherwise provided herein, in
connection with all registrations of Registrable Securities made pursuant to a
Demand Registration or Piggy-Back Rights, the Company shall pay all Registration
Expenses; provided, however, that the Holders shall pay, and shall hold the
Company harmless from, (i) any underwriting discounts and commissions and
transfer taxes relating to the sale or disposition of Registrable Securities and
(ii) any fees, expenses or disbursements of such Holders’ counsel and other
advisors.
 
Section 11. Rule 144.  From and after the date which is more than one hundred
eighty (180) days after the date hereof, the Company shall, at all times when
the Holders Beneficially Own any Registrable Securities, take such measures and
file and/or make available such information, documents and reports as shall be
required by the SEC as a condition to the availability of Rule 144; provided,
however, that the Company need not take any of the foregoing actions during any
Ineligibility Accommodation Period.
 
13
 
 
Section 12. Covenants of Holders.  Each Holder hereby covenants and agrees that
it shall not sell any Registrable Securities in violation of the Securities Act
or this Agreement.
 
Section 13. Indemnification; Contribution.  (a)  The Company shall indemnify and
hold harmless each Holder, its respective officers and directors, and each
Person, if any, who controls such Holder within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act and any agents,
representatives or advisers thereof against all losses, claims, damages,
liabilities and expenses (including reasonable attorneys’ fees and expenses and
reasonable costs of investigation) incurred by such party pursuant to any actual
or threatened action, suit, proceeding or investigation arising out of or based
upon (i) any untrue or alleged untrue statement of material fact contained in
any Registration Statement, any Prospectus or preliminary Prospectus, or any
amendment or supplement to any of the foregoing, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or a
preliminary Prospectus, in light of the circumstances then existing) not
misleading, or (iii) any violation or alleged violation by the Company of any
United States federal, state or common law rule or regulation applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such registration except in each case insofar as the same
arise out of or are based upon, any such untrue statement or omission made in
reliance on and in conformity with written information with respect to the
Holders furnished in writing to the Company by the Holders or their counsel
expressly for use therein.  In connection with an Underwritten Offering, the
Company shall indemnify the underwriters thereof, their officers, directors and
agents and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the same
extent as provided above with respect to the indemnification of the Holders.
 
(b) Any Person entitled to indemnification hereunder agrees to give prompt
written notice to the indemnifying party after the receipt by such indemnified
party of any written notice of the commencement of any action, suit, proceeding
or investigation or threat thereof made in writing for which such indemnified
party may claim indemnification or contribution pursuant to this Section 13
(provided that failure to give such notification shall not affect the
obligations of the indemnifying party pursuant to this Section 13 except to the
extent the indemnifying party shall have been materially prejudiced as a result
of such failure).  In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 13 for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.  Notwithstanding the foregoing, if (i) the indemnifying
party shall not have employed counsel reasonably satisfactory to such
indemnified party to take charge of the defense of such action within a
reasonable time after notice of commencement of such action (so long as such
failure to employ counsel is not the result of an unreasonable determination by
such indemnified party that counsel selected pursuant to the immediately
preceding sentence is unsatisfactory) or if the indemnifying party shall not
have demonstrated to the reasonable satisfaction of the indemnified party its
ability to finance such defense, or (ii) the indemnified party shall have
reasonably concluded or been advised by counsel that there may be legal defenses
available to other indemnified parties to such action which could result in a
conflict of interest for such counsel or prejudice the prosecution of the
defenses available to such indemnified party, then such indemnified party shall
have the right to employ separate counsel of its choosing, at the expense of the
indemnifying party.  No indemnifying party shall consent to entry of any
judgment or enter into any settlement without the consent (which consent, in the
case of an action, suit, claim or proceeding exclusively seeking monetary
relief, shall not be unreasonably withheld) of the applicable indemnified party.
 
14
 
 
(c) If the indemnification from the indemnifying party provided for in this
Section 13 is unavailable to an indemnified party hereunder in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities and expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions or omissions which resulted in
such losses, claims, damages, liabilities and expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied (in writing, in the
case of the Holders) by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action or omission.  The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 13(b) hereof, any legal and other fees and expenses reasonably
incurred by such indemnified party in connection with any investigation or
proceeding.  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 13(c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 13(c).  Any
underwriter’s obligations in this Section 13(c) to contribute shall be several
in proportion to the number of Registrable Securities underwritten by them and
not joint.  Notwithstanding the provisions of this Section 13(c), no underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  If
indemnification is available under this Section 13, the indemnifying parties
shall indemnify each indemnified party to the fullest extent provided in
Section 13(a) hereof without regard to the relative fault of such indemnifying
parties or indemnified party or any other equitable consideration provided for
in this Section 13(c).
 
15
 
 
(d) The provisions of this Section 13 shall be in addition to any liability
which any party may have to any other party and shall survive any termination of
this Agreement.  The indemnification provided by this Section 13 shall survive
the Transfer of such Registrable Securities by the Holders and shall remain in
full force and effect irrespective of any investigation made by or on behalf of
an indemnified party.
 
Section 14. Injunctions.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  THEREFORE, EACH PARTY SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY COURT HAVING
JURISDICTION, SUCH REMEDY BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH SUCH
PARTY MAY BE ENTITLED AT LAW OR IN EQUITY.
 
Section 15. Amendments and Waivers.  No amendment, modification, supplement,
termination, consent or waiver of any provision of this Agreement, nor consent
to any departure herefrom, shall in any event be effective unless the same is in
writing and is signed by the party against whom enforcement of the same is
sought.  Any waiver of any provision of this Agreement and any consent to any
departure from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given.
 
Section 16. Notices.  All notices, consents, requests, demands and other
communications hereunder must be in writing, and shall be deemed to have been
duly given or made:  (i) when delivered in person; (ii) three (3) days after
deposited in the United States mail, first class postage prepaid; (iii) in the
case of telegraph or overnight courier services, one (1) Business Day after
delivery to the telegraph company or overnight courier service with payment
provided; or (iv) in the case of telex or telecopy or fax, when sent,
verification received; in each case addressed as follows:
 
 
if to the Company:

 
 
Cadiz Inc.

 
550 South Hope Street, Suite 2850

 
Los Angeles, CA  90071

 
Telephone:  (213) 271-1600

 
Facsimile:  (213) 271-1614

 
Attention:  Chief Financial Officer

 
16
 
 
 
with a copy (which shall not constitute notice) to:

 
 
Gregory P. Patti , Esq.

 
Cadwalader, Wickersham & Taft LLP

 
One World Financial Center

 
New York, New York  10281

 
Telephone:  (212) 504-6000

 
Facsimile:  (212) 504-6666

 
if to the Holders, to the addresses set forth on the signature pages attached
hereto.
 
Section 17. Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
without the need for an express consent by the Company thereto, provided, that
(A) a transferring Holder shall, within ten (10) days after such transfer,
furnish the Company written notice of the name and address of the transferee or
assignee and (B) such transferee or assignee, prior to or simultaneous with such
transfer or assignment, shall agree in writing to be subject to and bound by all
restrictions set forth in this Agreement as a Holder party hereto.
 
Section 18. Representations and Warranties of the Company.  The Company
represents and warrants to the other parties hereto as follows:
 
(a) Such party is duly organized and validly existing under the laws of its
jurisdiction of organization.
 
(b) Such party has full corporate or other organizational power and authority to
enter into this Agreement and to carry out and perform its obligations
hereunder.  The execution, delivery and performance by such party of this
Agreement have been duly authorized and approved by all necessary corporate or
other organizational action.  This Agreement has been duly authorized, executed
and delivered by such party and constitutes the legal, valid and binding
obligation of such party enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.
 
(c) The execution, delivery and performance by such party of its obligations
under this Agreement, and compliance by such party with the terms and conditions
hereof will not (i) violate, with or without the giving of notice or the lapse
of time, or both, or require any registration, qualification, approval or filing
(other than registrations, qualifications, approvals and filings that have
already been made or obtained) under, any provision of law, statute, ordinance
or regulation applicable to it or any of its subsidiaries and (ii) conflict
with, or require any consent or approval under, or result in the breach or
termination of any provision of, or constitute a default under, or result in the
acceleration of the performance of the obligations of such party or any of its
subsidiaries under, or result in the creation of any claim, lien, charge or
encumbrance upon any of the properties, assets or businesses of such party or
any of its subsidiaries pursuant to (x) its organizational documents, (y) any
order, judgment, decree, law, ordinance or regulation applicable to it or any of
its subsidiaries or (z) any contract, instrument, agreement or restriction to
which it or any of its subsidiaries is a party or by which it or any of its
subsidiaries or any of its respective assets or properties is bound.
 
17
 
 
Section 19. Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.
 
Section 20. Descriptive Headings.  The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
 
Section 21. Choice of Law. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
 
Section 22. Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, shall be held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all remaining provisions contained herein shall
not be in any way impaired thereby.
 
Section 23. Entire Agreement.  This Agreement, including any schedules, exhibits
or attachments referred to herein, is intended by the parties as a final
expression and a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter
hereof.  There are no restrictions, promises, warranties or undertakings with
respect to the subject matter hereof, other than those set forth or referred to
herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.
 
Section 24. Further Actions; Reasonable Best Efforts.  Each Holder shall use its
reasonable best effort to take or cause to be taken all appropriate action and
to do or cause to be done all things reasonably necessary, proper or advisable
under applicable law and regulations to assist the Company in the performance of
its obligations hereunder, including, without limitation, the preparation and
filing of any Registration Statements pursuant to any Demand.
 
18
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
CADIZ INC.
 
By:/s/ Timothy J. Shaheen                                           
Name:  Timothy J. Shaheen
Title: Chief Financial Officer and Secretary
 
Holders:
 
Nokomis Capital Master Fund, L.P.
 
By: /s/ Brett Hendrickson 
Name: Brett Hendrickson
Title: Portfolio Manager
 
CHYF, Ltd.
 
By: Cohanzick Management, LLC
 
By: /s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
Gencorp Master Retirement Trust
 
By: Cohanzick Management, LLC
 
By: /s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
Ulysses Partners, L.P.
 
By: Cohanzick Management, LLC
 
By: /s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
Ulysses Fund, Ltd.
 
By: Cohanzick Management, LLC
 
By: /s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
[Signature Page to Registration Rights Agreement]
 
 
 
 
Equitec Proprietary Markets, LLC
 
By: /s/ Fred Goldman 
Name: Fred Goldman
Title: CFO
 
Elkhorn Partners Limited Partnership
 
By: /s/ Alan S. Parsow 
Name: Alan S. Parsow
Title: General Partner
 
Odey European Inc.
 
By: Odey Asset Management LLP, its investment manager
 
By: /s/ Crispin Odey 
Name:  Crispin Odey
Title: C.I.O.
 
Odey Swan Fund
 
By: Odey Asset Management LLP, its investment manager
 
By: /s/ Crispin Odey 
Name:  Crispin Odey
Title: C.I.O.
 
OEI MAC Inc.
 
By: Odey Asset Management LLP, its investment manager
 
By: /s/ Crispin Odey 
Name:  Crispin Odey
Title: C.I.O.
 
B. Riley & Co., LLC
 
By: /s/ Bryant Riley 
Name: Bryant Riley
Title: Chairman
 
[Signature Page to Registration Rights Agreement]
 
 
 
 
NJC Defined Benefit Plan FBO Norman J. Caris
 
By: /s/ Norman J. Caris 
Name: Norman J. Caris
 
Michael Crawford
 
/s/ Michael Crawford
Name: Michael Crawford


 



[Signature Page to Registration Rights Agreement]
 
 
 
 
